Citation Nr: 0520198	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether an April 10, 1978 RO rating decision, that denied 
service connection for anxiety neurosis with paranoid 
features, was clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied a claim of entitlement 
to an effective date earlier than February 8, 1996 for the 
award of service connection for schizoaffective disorder on 
the basis of CUE.  The RO's April 2004 Statement of the Case 
(SOC) phrased the issue as whether the grant of service 
connection for nervous condition effective February 8, 1996 
was CUE.  The Board has rephrased the issue on the title page 
to reflect CUE claim pleaded by the veteran.


FINDINGS OF FACT

The RO's April 10, 1978 RO rating decision, that denied 
service connection for anxiety neurosis with paranoid 
features, was not based on CUE as it represented a reasonable 
application of the known facts to the law then in existence; 
a subsequent change in diagnosis cannot form the basis of 
CUE.


CONCLUSION OF LAW

The RO's April 10, 1978 RO rating decision, that denied 
service connection for anxiety neurosis with paranoid 
features, was not the product of CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 U.S.C. §331 (West 1976); 38 C.F.R. §§ 3.307, 
3.309(a), 4.132 (1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an April 10, 1978 RO rating 
decision, which denied service connection for an acquired 
psychiatric disorder, should be revised or reversed on the 
grounds of CUE.  Briefly summarized, the veteran served on 
active duty from October 1976 to February 1977.  His service 
medical records did not document any specific treatment for 
psychiatric disability.  His initial VA examination in March 
1977 indicated "[n]o abnormal findings" with respect to his 
psychiatric status.  He was scheduled for VA psychiatric 
examination in August 1977 wherein he endorsed symptoms such 
as referential ideas, persecutory delusions, and urges of 
homicidal ideation.  His diagnosis was deferred for clinical 
observation to determine whether he was using mental symptoms 
for the purpose of secondary gains.

From October 11, 1977 to December 22, 1977, the veteran 
underwent a period of VA hospitalized observation and 
evaluation (O&E) wherein he reported psychiatric complaints 
of anxiety, restlessness, sleep difficulties, lack of 
motivation and withdrawal tendencies.  His psychological 
testing indicated an impression that he was entering into a 
paranoid state, but his initial interview resulted in an 
examiner impression that he appeared to have a character 
disorder.  He was given a diagnosis of an anxiety neurosis 
upon his discharge.  VA Compensation and Pension psychiatric 
examination was completed in February 1978 with a diagnosis 
of anxiety neurosis with paranoid features.

By means of a rating decision dated April 10, 1978, the RO 
denied a claim for service connection for anxiety neurosis 
with paranoid features as follows:

Veteran was not found to have a nervous 
disability in service.  On 8-3-77, examiner found 
possible evidence of a character disorder and 
requested O&E hospitalization with veteran 
admitted 10-11-77, and observed for 72 days with 
discharge diagnosis on 12-22-77 of anxiety 
neurosis, moderate to severe.  Above review 
examination finds veteran's disability is an 
anxiety neurosis with paranoid features, 
moderately severe.

Thereafter, the veteran continued to obtain VA inpatient and 
outpatient treatment for psychiatric symptoms.  In pertinent 
part, his symptoms were later diagnosed as chronic 
undifferentiated type schizophrenia.  Testimony by Dr. Jose 
A. Juarvez in May 1996 opined that the veteran's proper 
diagnosis since his discharge from service should have been 
schizophrenia, and not an anxiety neurosis with paranoid 
features as provided by the VA examiners.  This opinion was 
based, in part, of the veteran's report of psychiatric 
treatment in service, that his paranoid features evidenced a 
psychosis, and that his diagnosed anxiety neurosis had been 
treated with anti-psychotic medications.  In May 2002, a VA 
examiner reviewed the claims folder offering a diagnosis of 
schizoaffective disorder, and opined that the veteran's 
symptomatology demonstrated during his VA hospitalization in 
1977 was compatible with a psychosis.

In a rating decision dated September 2002, the RO granted 
service connection for schizoaffective disorder on a 
presumptive basis as the manifestation of a psychosis within 
one year from discharge from service.  The RO granted a 100 
percent evaluation effective to the date of reopened claim; 
February 8, 1996.

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  However, a claim that has been denied either by 
the Board or stems from an untimely appealed RO rating 
decision becomes final and may only be reopened with the 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

Upon reopening, the former disposition of the claim may be 
reviewed, but the effective date for benefits awarded after 
the successful reopening of a previously final disallowance 
of a claim is the later of the date of receipt of the 
application to reopen or the date entitlement arose.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(a) 
3.400(o)(2), 3.400(q)(1)(ii) (2004).  See Melton v. West, 13 
Vet. App. 442 (2000).  In essence, when a claim to reopen is 
successful and benefits are awarded upon readjudication, the 
effective date is date of claim to reopen.  Flash v. Brown, 8 
Vet. App. 332, 340 (1995).

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 2002).  A valid claim for CUE in a final RO 
rating decision requires that the claimant articulate with 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en 
banc denied, 6 Vet. App. 162 (1994).  A mere broad allegation 
of a failure to follow the regulations, or the failure to 
give due process, or any other general unspecific error is 
insufficient to allege a CUE claim.  Mindenhall v. Brown, 7 
Vet. App. 271, 275, citing Fugo v. Brown, 6 Vet. App. at 44 
(1993).  Additionally, a claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Id. 

Generally, the Court has resorted to a judicially created 
three-prong test to determine whether CUE exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

Each CUE allegation is a separate claim for VA adjudication 
purposes.  Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. 
Cir. 2002).  The sole allegation of CUE raised by the veteran 
is reflected on a VA Form 21-4138 filing as follows:

I hereby request a Review of my C-folder and based 
on BVA Remand of 8-26-99, hearing and opinion of 
Dr. Juarbe on 5-7-96 and medical exam by Dr Miriam 
Marti of 5-21-02; That all The Clear & 
Unmistakable errors done on my medical diagnosis 
on HR of 10-11-77 to 12-22-77 be corrected as to 
correct diagnosis under (HIPPA LAW) and then 
rating decision of (3-31-78 or 4-10-78) be 
corrected also and 100% be granted effective date 
of claim of 6-29-77 or date of discharge from 
service on 2-10-77 because Dr. Marti certified I 
had symptoms in service already at the time of my 
initial claim within one year of discharge.

The law extant in April 1978 authorized service connection 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, for veteran's with peacetime service.  38 U.S.C. § 331 
(West 1976).  The implementing regulation 38 C.F.R. § 3.307 
provided that a veteran with service after December 31, 1946 
was entitled to service connection for chronic disease 
manifest to a degree of 10 percent or more within one year 
from date of separation from service.  The provisions of 
38 C.F.R. § 3.309(a) listed "Psychoses" as a chronic 
disease subject to presumptive service connection.

At the time of the RO's April 10, 1978 decision, the veteran 
held a diagnosis of anxiety neurosis with paranoid features 
within one year from his separation from service.  Under VA's 
schedule of rating mental disorders, an anxiety neurosis was 
classified as a psychoneurotic disorder, see 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1977), and not among the 
recognized psychotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9200-9210 (1977).  There was no competent 
evidence of the onset of anxiety neurosis in service, and the 
RO properly denied the claim as not having been incurred in 
service and as not among the chronic diseases subject to 
presumptive service connection.

The law is clear that "a new medical diagnosis that 
'corrects' an earlier diagnosis ruled on by previous 
adjudicators is the kind of 'error' that could not be 
considered an error in the original adjudication" so as to 
form the basis for a later claim of CUE.  Russell, 3 Vet. 
App. at 314 (citing) Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992).  This is so because any errors made were by the 
examining physicians, and not the adjudicators.  The new 
diagnosis formed the basis for the reopening of the claim, 
but does not provide a basis to collaterally attack an RO 
decision with evidence not previously of record.  Henry, 2 
Vet. App. 90.  This allegation of CUE, therefore, must be 
denied as a matter of law.

The veteran makes an additional argument that federal law 
(HIPAA) requires his VA medical records in 1977 be revised to 
reflect his current diagnosis, and that such revision voids 
the April 1978 RO decision.  HIPAA is the acronym for the 
Health Insurance Portability and Accountability Act of 1996, 
Pub.L. 104-191, 110 Stat. 2087-2088.  This Act consists of 
two separate titles: Title I addresses Health Insurance 
Reform to allow portability of health insurance coverage 
while Title II addresses Administrative Simplification for 
electronic health care transactions, including measures to 
ensure the security and privacy of health data.  The Board 
finds no provisions in HIPAA that overrides the principles of 
38 U.S.C.A. § 5109A and court precedential decisions to reach 
the result argued by the veteran.  This argument is void of 
legal merit.

As this claim is limited to a retroactive review of the 
evidence of record in 1978 and is decided as a matter of law, 
the Board finds that the duty to notify and assist provisions 
of the Veterans Claims Assistance Act of 2000 are 
inapplicable.  Morris v. Principi, 239 F.3d 1292, 1295 (Fed. 
Cir. 2001); VAOPGCPREC 5-2004 (June 23, 2004).  As such, the 
Board finds that no prejudice accrues to the veteran in 
proceeding to the merits of his claim at this time.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).


ORDER

The RO's April 10, 1978 rating decision, which denied service 
connection for anxiety neurosis with paranoid features, was 
not clearly and unmistakably erroneous.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


